     Case 2:19-cv-00458-JAM-DMC Document 30 Filed 08/28/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DUPREE LAMONT ADKINS,                              No. 2:19-CV-0458-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for an extension of time (ECF

19   No. 28) to file an amended complaint. Good cause appearing therefor, the request is granted.

20   Plaintiff shall file a third amended complaint within 45 days of the date of this order. Plaintiff is

21   warned that failure to file an amended complaint within the time provided may result in dismissal

22   of this action for lack of prosecution and failure to comply with court rules and orders. See Local

23   Rule 110.

24                  IT IS SO ORDERED.

25

26   Dated: August 27, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
